Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 9 and 13-17 as claims 1-6.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art pertinent to the claimed invention discloses that “a training data generation module of the pixel labeling system obtains the training images 202 and associated structured object representation. The training data generation module 206 is implemented at least partially in hardware as logic to generate training data from the training images having labeled pixels that is to be used as a basis to train the labeling model using machine learning.”
However, it does not disclose determining a number of initial object proposals for the visual objects based on the set of attributes of the target visual domain; 
constraining the initial object proposals based on mobile contextual information to determine a reduced number of object proposals, the mobile contextual information including one or combination of a location of the first user device, historical contextual information corresponding to previously detected objects of interest at the location of the first user device, and a number of label recommendations describing the visual object for selection, the number of label recommendations requested by a user of the first user device; 
determining a proposed bounding box for each of the reduced object proposals and determining a bounding area for each proposed bounding box; 
determining a first percentage area of the image area and a second percentage area of the image area, and removing targeted proposed bounding boxes having a bounding area that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a list of references pertinent to the claimed invention:
Gaidon et al. (US 9,443,320 B1): A tracking system and method are suited to tracking multiple of objects of different categories in a video sequence. A sequence of video frames is received and a set of windows is extracted from each frame in turn, based on a computed probability that the respective window contains an object, without reference to any specific category of object. For each of these windows, a feature representation is extracted. A trained detector for a selected category detects windows that constitute targets in that category, based on the respective feature representations. More than one detector can be used when there is more than one category of objects to be tracked. A target-specific appearance model is generated for each of the targets (e.g., learned or updated, if the target is present in a prior frame). The detected targets are tracked over one or more subsequent frames based on the target-specific appearance models of the targets. 
Swahney et al. (US 2016/0042252 A1): A computing system for realizing visual content of an image collection executes feature detection algorithms and semantic reasoning techniques on the images in the collection to elicit a number of different types of visual features of the images. The computing system indexes the visual features and provides technologies for multi-dimensional content-
Sathish et al. (US 2016/0103932 A1): A method and a system for dynamically modifying at least one element of a User Interface (UI) of a first electronic device are provided. The method includes collating usage information of at least one data source in the first electronic device, categorizing the collated usage information into one or more knowledge clusters, forming a knowledge graph using the one or more knowledge clusters, and dynamically modifying the at least one element of the UI based on the knowledge graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JOHN W LEE/Primary Examiner, Art Unit 2664